Citation Nr: 9931861	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for epilepsy.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel



INTRODUCTION

The veteran had active service from September 1954 to 
November 1963.  In April 1964, he claimed service connection 
for a number of conditions, including a left knee disorder, 
and a July 1964 rating decision granted the claim.

In an October 1995 statement, the veteran reported that he 
was then hospitalized for treatment of his left knee and 
asked that the service-connected disability be reevaluated.  
This appeal comes to the Board of Veterans' Appeals (Board) 
in part from an April 1996 rating decision by the Hartford, 
Connecticut, Regional Office (RO) that denied a total 
disability rating, pursuant to 38 C.F.R. § 4.29, for 
hospitalization for a left total knee replacement, and also 
denied an increased rating for the left knee disorder, then 
noncompensably evaluated.

In an April 1996 statement, which seems to have crossed the 
April 1996 rating decision in the mail, the veteran claimed, 
for the first time, the section 4.29 benefits for 
hospitalization that were preemptively denied by the April 
rating decision, and also claimed service connection for 
epilepsy.  Thus, this decision also comes to the Board from a 
July 1996 rating decision that denied service connection for 
epilepsy.

In September 1996, the veteran filed a Notice of Disagreement 
with regard to the denial, by the April 1996 rating decision, 
of section 4.29 benefits and an increased rating for the left 
knee disorder, and also with regard to the denial, by the 
July 1996 rating decision, of service connection for 
epilepsy.  A January 1997 Statement of the Case listed, as 
the issues, section 4.29 benefits, the evaluation of the left 
knee disorder, and service connection for epilepsy.  However, 
the only issue addressed, in the reasons and bases section of 
the Statement of the Case, was service connection for 
epilepsy.

After further development of the evidence, an April 1997 
rating decision granted a total disability rating, pursuant 
to 38 C.F.R. § 4.30, for convalescence from surgery for 
treatment of a service-connected disability.  Since the award 
of section 4.30 benefits is, and was here, effective from the 
date of hospital admission, just as section 4.29 benefits 
would have been had they been granted, the total disability 
rating of section 4.30 subsumes the total disability rating 
provided by section 4.29 and the award of section 4.30 
benefits constitutes a grant of the full benefit sought on 
appeal from the April 1996 denial of section 4.29 benefits.  
Consequently, the issue of a total disability rating for 
hospitalization for a left total knee replacement is not 
before the Board.


REMAND

As noted above, the veteran reported, in October 1995, that 
he was hospitalized for treatment of a service-connected left 
knee disorder, and asked that it be reevaluated.  An April 
1996 rating decision determined that the hospitalization for 
a left total knee replacement did not result from the 
service-connected left knee disability, and denied an 
increased evaluation.  The veteran filed a Notice of 
Disagreement in September 1996, but the January 1997 
Statement of the Case, though it listed the evaluation of the 
left knee disorder as an issue, did not provide reasons and 
bases for denial of the claim.  When a Notice of Disagreement 
is properly filed, the RO must prepare a Statement of the 
Case.  38 C.F.R. § 19.26.  The Statement of the Case must 
include a summary of the evidence relevant to the issue on 
appeal, a summary of the applicable law and a discussion of 
how it affects the determination made, and the determination 
made and the reasons therefor.  38 C.F.R. § 19.29.

Then, in April 1997, the RO issued a rating decision, to 
which we alluded above.  That decision, in addition to 
granting a total disability rating pursuant to section 4.30, 
assigned a 100 percent schedular evaluation in accord with 
Diagnostic Code (DC) 5055 (knee replacement), which provides 
for such an evaluation for one year following a total knee 
replacement.  The decision then assigned a 30 percent 
evaluation, to begin at the end of the one-year 100 percent 
schedular rating.  A 30 percent evaluation is the minimum 
evaluation that can be assigned, pursuant to DC 5055, 
following the one-year schedular 100 percent evaluation.  
However, it is not the maximum evaluation that could be 
assigned following a total knee replacement.  Since a 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law, a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  In view of the foregoing, 
the veteran is entitled to a Supplemental Statement of the 
Case that meets the criteria of 38 C.F.R. § 19.29 and 
explains the rationale for the evaluation assigned.

The veteran also appealed from the July 1996 rating decision 
that denied service connection for epilepsy and, in his 
September 1996 Substantive Appeal, he indicated that he 
wished to testify at a Travel Board hearing.  A July 1997 
letter from the RO advised the veteran that a hearing was 
scheduled for him in September.  A September 1997 statement 
from his representative noted that the hearing had been 
postponed at the representative's request, that the veteran 
was seeking additional evidence from the National Personnel 
Records Center, and that they would request a hearing when 
that evidence was obtained.  The file does not reflect that a 
rescheduled hearing was ever requested, and the veteran's 
wishes, with regard to a hearing, were not clear when the 
file arrived at the Board.  Accordingly, in August 1999, the 
Board sent a letter to the veteran and his representative 
asking them to clarify their wishes regarding a hearing and 
advising them that, if they did not respond within thirty 
days, the case would be remanded to schedule a Travel Board 
hearing.  Neither the veteran nor his representative has 
responded.

Finally, the Board notes that a March 1998 rating decision 
granted a rating of total disability due to service-connected 
disorders.  That rating may explain the veteran's failure to 
request a hearing, following his representative's September 
1997 statement indicating that he would do so, and his 
failure to respond to the Board's August 1999 letter.  The RO 
should contact the veteran to determine his wishes with 
regard to this appeal.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
determine whether he wishes to continue 
the appeals of the evaluation of the left 
knee disorder and denial of service 
connection for epilepsy.  If he wishes to 
withdraw either the Notice of 
Disagreement he filed as to the first 
issue or the Substantive Appeal he filed 
as to the second, he must do so in accord 
with 38 C.F.R. § 20.204.

2.  If the veteran wishes to continue the 
appeal of the evaluation of the left knee 
disorder, the RO should issue a 
Supplemental Statement of the Case, in 
accord with 38 C.F.R. § 19.31, that meets 
the criteria of 38 C.F.R. § 19.29 and 
that explains the rationale for the 
evaluation assigned.  The veteran should 
then be advised that if, after having 
reviewed the Supplemental Statement of 
the Case, he still wishes to appeal, he 
must perfect his appeal, in accord with 
38 C.F.R. §§ 20.202 and 20.302, by filing 
a Substantive Appeal within 60 days of 
the date that the Supplemental Statement 
of the Case was mailed to him.

3.  If the veteran wishes to continue the 
appeal of either of the issues identified 
on the first page of this decision, the 
RO should place the case on the Travel 
Board hearing docket and, when 
appropriate, notify the appellant of the 
place, date, and time of the hearing.

The appellant need take no further action until he is 
informed, but may submit additional evidence and argument, 
while the case is in remand status, on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999); Booth v. Brown, 8 Vet.App. 
109 (1995); Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).

The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


